Exhibit 10.8
 
FIRST AMENDMENT TO PATENT SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO PATENT SECURITY AGREEMENT (the “Amendment”) is made as
of this 12th day of May, 2016 by PEDEVCO Corp. (“Grantor”) in favor of BAM
Administrative Services LLC, in its capacity as agent for the Investors under
the Purchase Agreement (as defined below) (in such capacities, and together with
its successors, transferees and assigns, the “Secured Party”).
 
WITNESSETH:
 
WHEREAS, Grantor entered into that certain Patent Security Agreement dated March
7, 2014 (the “Original Security Agreement”); and
 
WHEREAS, the undersigned desire to amend the Original Security Agreement as set
forth below.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Original Security Agreement, the undersigned, intending to be
legally bound, agree as follows:
 
1. Amendment to Recitals.  The first “Whereas” clause of the Original Security
Agreement is hereby deleted in its entirety and replaced with the following:
 
“WHEREAS, Grantor is party to that certain Amended and Restated Note Purchase
Agreement dated May 12, 2016 (as amended, amended and restated, supplemented, or
otherwise modified from time to time, the “Purchase Agreement”) by and between
Grantor, the investors party thereto (collectively, the “Investors” and each,
individually, an “Investor”) and Secured Party, as agent for the Investors,
pursuant to which the Investors agreed to extend loans to Grantor in the
original principal amount of up to $85,000,000 (the ”Loans”), repayment of which
is evidenced by certain Amended and Restated Secured Promissory Notes or Senior
Secured Promissory Notes, each dated May 12, 2016, issued to each Investor (the
“Notes”), and”
 
2. Integration of Amendment and Original Security Agreement.  From and after the
effective date of this Amendment, the Original Security Agreement and this
Amendment shall be read as one Security Agreement.  Except as set forth in this
Amendment, all other terms and conditions of the Original Security Agreement are
not being modified or amended, and shall remain in full force and effect.
 
3. Duplicate Originals; Counterparts.  This Amendment may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original.  This Amendment may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Amendment.
 
[remainder of this page intentionally left blank.]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this First Amendment to Patent
Security Agreement as of the day and year first above written.
 

 
PEDEVCO Corp.
 
 
By:      /s/ Michael L. Peterson
Title:   President
 
Acknowledged and agreed to:
 
BAM Administrative Services LLC, as Agent
 
By:        /s/ Dhruv Narain
Name:   Dhruv Narain                                                           
Title:    Authorized Signatory
 


